PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/599,125
Filing Date: 18 May 2017
Appellant(s): Suddaby, Loubert, S.



__________________
Michael Nicholas Vranjes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 30, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 9 is rejected under 35 USC 112(b).
Claims 1, 4-6, 21, and 22 are rejected under 35 USC 103 over Shikhman in view of Stern; and Shikhman in view of Stern and Sugiyama.
Claims 7 and 8 are rejected under 35 USC 103 over Shikhman and Stern in view of Cheng; and Shikhman, Stern, and Sugiyama in view of Cheng.
Claim 9 is rejected under 35 USC 103 over Shikhman and Stern in view of Gilson or Morgan or Martin; and Shikhman, Stern, and Sugiyama in view of Gilson or Morgan or Martin.
Claim 23 is rejected under 35 USC 103 over Shikhman and Stern in view of Ravo; and Shikhman, Stern, and Sugiyama in view of Ravo.

(2) Response to Argument
1)	Whether Claim 9 is definite under 35 USC 112(b)
Appellant argues that a compressive force is a force that drives wire 50 into another object and that it is a force that causes compression in the wire (Page 10 of Appellant’s Brief).


2)	Whether Claims 1, 21, and 22 are non-obvious under 35 USC 103 in view of US Patent Application Publication No. 2016/0015451 (Shikhman) in view of US Patent No. 8,808,170 (Stern) and US Patent No. 8,753,262 (Sugiyama et al.).
The arguments directed to claims 1, 21, and 22 are substantively the same, so the Examiner is addressing them in a single section.
Appellant argues that Shikhman discloses needle electrodes 42 that are not anchoring wires.  Instead, Shikhman’s needle electrodes are the last items to be inserted into the sleeve 33 such that the electrodes 42 are not anchors (Appellant’s Brief Pages 20, 29, and 38).
The Examiner respectively disagrees. The claims require the anchoring wire to have a body and a tip and wherein the tip is operatively arranged to engage with a tissue.  Shikhman’s wires 42 have a body and tip as claimed and are arranged to engage tissue (see Fig. 7, for example, showing the wires 42 anchored within tissue).  The wires are configured to provide at least some anchoring properties while engaged with the tissue.  

3)	Whether Claims 7 and 8 are non-obvious under 35 USC 103 in view of US Patent Application Publication No. 2016/0015451 (Shikhman) in view of US Patent No. 8,808,170 (Stern), US Patent No. 8,753,262 (Sugiyama et al.), and US Patent Application Publication No. 2014/0296982 (Cheng).
The arguments directed to claims 7 and 8 are substantively the same, so the Examiner is addressing them in a single section.
Appellant argues that modifying Shikhman’s electrodes to include threading would inhibit the transfer of electricity or heat through them (Appellant’s Brief Pages 44 and 51).
Appellant’s assertion lacks any supporting evidence and the arguments of counsel cannot take the place of evidence in the record (see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); see also, MPEP 716.01(c)).  Appellant has failed to support the assertion that threading on an electrode would inhibit the transfer of electricity or heat through the electrode.  Therefore, the Examiner considers the claimed combination to be proper.

4)	Whether Claim 9 is non-obvious under 35 USC 103 in view of US Patent Application Publication No. 2016/0015451 (Shikhman) in view of US Patent No. 8,808,170 (Stern), US Patent No. 8,753,262 (Sugiyama et al.), US Patent No. 6,669,716 (Gilson et al.), US Patent No. 7,369,901 (Morgan et al.), and/or US Patent Application Publication No. 2004/0044350 (Marten et al.).
Appellant argues that Gilson discloses a thumbwheel that pulls on a pull wire, Morgan discloses a thumbwheel that pulls an actuating member, and Martin discloses wheels for pulling wires to bend the tip of a sheath.  None of these are directed to imparting a compressive force on an anchoring wire (Appellant’s Brief Page 61).
The Examiner relies on these references as teaching the use of a knurled wheel actuator.  The pullwires themselves are not being incorporated into Shikhman.  Shikhman discloses one type of actuator for advancing/retracting the wires (see Figs. 6 and 7, for example).  These references teach using another type of actuator for imparting a force on a wire to move the wire in one of two directions.  Turning a wheel in one direction moves the wire in a particular direction.  Turning the wheel in the opposite direction correspondingly moves the wire in the opposite direction.  The combination reads on the claim limitations directed to the knurled wheel as an actuator for a wire.

5)	Whether Claim 23 is non-obvious under 35 USC 103 in view of US Patent Application Publication No. 2016/0015451 (Shikhman) in view of US Patent No. 8,808,170 (Stern), US Patent No. 8,753,262 (Sugiyama et al.), and US Patent Application Publication No. 2007/0106113 (Ravo).
Appellant argues that Ravo is directed to a means for connecting two endoscopes and not to a removable channel (Appellant’s Brief Page 68).
The Examiner disagrees as Ravo both shows an embodiment with the attachment of an auxiliary channel (Fig. 4, Item 230 is a tube with a channel that is attached to a main 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795        
                                                                                                                                                                                                
Conferees:

/ANH TUAN T NGUYEN/
/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.